DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2019 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
	Claims 9-16 have been allowed.
	Claims 1-8 have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the closet prior art of record Yamada (US20100001671A1).
Yamada discloses an acquisition module obtains detection error of detector detecting rotational position of a rotor in motor. A setting module set the limit phases of square wave voltage based one output of detector. Another setting module sets target voltage phase of square wave voltage within phase range defined by limit phases. A controller controls the inverter based on detected rotational position of rotor and set target voltage phase set.
In regards to claim 9, Yamada either individually or in combination with other prior art fails to teach or render obvious  acquiring at least one measured torque angle based on at least one measured 
In regards to claim 15, Yamada either individually or in combination with other prior art fails to teach or render obvious  a motor; at least one position sensor that detects a rotor angle of the motor; and a control circuit that selects a control mode of the motor and controls the motor in accordance with the selected control mode; wherein Preliminary Amendment Page 6 of 7 the control circuit acquires at least one measured torque angle based on at least one measured rotor angle measured by the at least one position sensor and two estimated torque angles based on two sensorless control algorithms; the control circuit obtains all combinations of two torque angles that are combinable with respect to a set of the at least one measured torque angle and the two estimated torque angles, and performs an arithmetic operation to determine an error for each combination, each error being obtained between two torque angles in each combination; the control circuit selects a control mode of the motor from a plurality of control modes including a sensor mode, a sensorless mode, and a shutdown mode, the selection being performed by referring to a table representing a relationship between the plurality of control modes and a plurality of reference patterns .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758.  The examiner can normally be reached on Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/SHARDUL D PATEL/Primary Examiner, Art Unit 3662